                                                       THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          WEIMIN CHEN, for Himself,                         CASE NO. 2:19-cv-00119-MJP
            as a Private Attorney General,
10          and/or On Behalf Of All Others
            Similarly Situated,                               AGREEMENT REGARDING
11                                                            DISCOVERY OF
                                   Plaintiff,                 ELECTRONICALLY STORED
12                                                            INFORMATION AND
                    v.                                        STIPULATED ORDER
13

14          LAMPS PLUS, INC.,
            and DOES 1-20, inclusive,
15
                                   Defendants.
16

17          Plaintiff Weimin Chen and Defendant Lamps Plus, Inc. (each a “party” and

18 collectively the “parties”) hereby stipulate to — and respectfully request that the Court

19 enter as an Order — the following provisions regarding the discovery of electronically

20 stored information (“ESI”) in this matter:

21 A.       General Principles

22          1.      An attorney’s zealous representation of a client is not compromised by conducting

23 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

24 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

25 contributes to the risk of sanctions.

26          2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be

27 applied in each case when formulating a discovery plan. To further the application of the

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 1
     19-CV-00119-MJP
 1 proportionality standard in discovery, requests for production of ESI and related responses

 2 should be reasonably targeted, clear, and as specific as possible.

 3          3.      If the parties are unable to resolve any dispute regarding ESI or arising under this

 4 Order, then the parties shall meet and confer within one week of a meet and confer request by

 5 any party, and, if the dispute remains unresolved, the parties will resolve the dispute using the

 6 expedited joint motion procedure enunciated in Local Civil Rule 37(a)(2). If requested by any

 7 party, the parties shall conduct a meet and confer which includes the parties’ technical

 8 personnel.
 9 B.       Liasons
10          The parties have identified liaisons to each other who are and will be knowledgeable
11 about and responsible for discussing their respective ESI. Each eDiscovery liaison will be, or

12 have access to those who are, knowledgeable about the technical aspects of eDiscovery,

13 including the location, nature, accessibility, format, collection, search methodologies, and

14 production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer

15 about ESI and to help resolve disputes without court intervention. The eDiscovery liaisons for

16 each of the parties are as follows:

17        Daniel Hattis                             eDiscovery Liaison for Plaintiffs
          dan@hattislaw.com
18

19

20        Lauren Doucette                           eDiscovery Liaison for Defendant
          ldoucette@sheppardmullin.com
21

22 If the parties need to make modifications to their designated eDiscovery Liaisons, the party

23 effecting the changes shall notify all other parties within 5 business days of the change, including

24 the new contact information for the eDiscovery Liaison.

25 C.       ESI Disclosures

26          Within 30 days of the Court’s entry of this stipulation as an Order, each Party shall

27 disclose:

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 2
     19-CV-00119-MJP
 1          1.      Custodians. The six (6) custodians most likely to have discoverable ESI in their

 2 possession, custody or control. The custodians shall be identified by name, title, connection to

 3 the instant litigation, and the type of the information under his/her control. If discovery indicates

 4 the existence of one or more potential additional custodians, the parties shall meet and confer

 5 regarding the production of discovery from said custodian(s).

 6          2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g.

 7 shared drives, servers, etc.), if any, likely to contain discoverable ESI.

 8          3.      Third-Party Data Sources. A list of third-party data sources, if any, likely
 9 to contain discoverable ESI. E.g., third-party email and/or mobile device providers; third-party

10 cloud storage and third-party cloud applications (e.g. Amazon Web Services; Microsoft Azure

11 Cloud Services; Google Cloud, G Suite Apps, and Google Docs; Microsoft Office 365; or Apple

12 iCloud); messaging products such as Slack, Microsoft Teams, Skype; and, for each such source,

13 the extent to which a party is (or is not) able to preserve information stored in the third-party

14 data source. Third-Party Data Sources shall be further defined as data the party custodians have

15 access to, either through login credentials and/or a subscription service, and not data held by

16 third party custodians that are not under the custody, control, or licensed access of the parties.

17          4.      Inaccessible Data. A list of data sources, if any, likely to contain

18 discoverable ESI (by type, date, custodian, electronic system or other criteria sufficient to

19 specifically identify the data source) that a party asserts is not reasonably accessible under

20 Fed. R. Civ. P. 26(b)(2)(B).

21 D.       Preservation of ESI

22          The parties acknowledge that they have a common law obligation to take reasonable

23 and proportional steps to preserve discoverable information in the Party’s possession, custody

24 or control. With respect to preservation of ESI, the parties agree as follows:

25          1.      Absent a showing of good cause by the requesting party, the parties shall not
26 be required to modify the procedures used by them in the ordinary course of business to back-up

27 and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 3
     19-CV-00119-MJP
 1 possession, custody or control.

 2          2.     All parties shall supplement their disclosures in accordance with Rule 26(e)

 3 with discoverable ESI responsive to a particular discovery request or mandatory disclosure

 4 where that data is created after a disclosure or response is made (unless excluded by the Rule

 5 or as provided for herein).

 6          3.     Absent a showing of good cause by the requesting party, the following

 7 categories of ESI need not be preserved:

 8                 a.       Deleted, slack, fragmented, or other data only accessible by forensics.
 9                 b.       Random access memory (RAM), temporary files, or other ephemeral
10 data that are difficult to preserve without disabling the operating system.

11                 c.       Online access data such as temporary internet files, history, cache,
12 cookies, and the like.

13                 d.       Data in metadata fields that are frequently updated automatically, such as
14 last-opened dates.

15                 e.       Back-up data that are substantially duplicative of data that are more
16 accessible elsewhere.

17                 f.       Server, system or network logs.
18                 g.       Data remaining from systems no longer in use that is unintelligible on the

19 systems in use.

20                 h.       Electronic data (e.g. email, calendars, contact data, and notes) sent to or

21 from mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that a copy

22 of all such electronic data is routinely saved elsewhere (such as on a server, laptop, desktop

23 computer, or “cloud” storage).

24 E.       Privilege

25          1.     With respect to privileged or work-product information generated after July 5,

26 2017 (the date of the filing of the complaint in the Seegert v. Lamps Plus matter),

27 the parties are not required to include any such information in privilege logs.

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 4
     19-CV-00119-MJP
 1          2.      Activities undertaken in compliance with the duty to preserve information are

 2 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

 3          3.      Information produced in discovery that is protected as privileged or work

 4 product shall be immediately returned to the producing party, and its production shall not

 5 constitute a waiver of such protection, if: (i) such information appears on its face to have been

 6 inadvertently produced or (ii) the producing party provides notice within 15 days of discovery

 7 by the producing party of the inadvertent production.

 8          4.      Privilege Log Based on Metadata. The parties agree that privilege logs shall
 9 include a unique identification number for each document and the basis for the claim (attorney-

10 client privileged or work-product protection). For ESI, the privilege log must be generated using

11 available metadata, if such metadata is not itself privileged (subject line, file name, etc.). Should

12 the available metadata provide insufficient information for the purpose of evaluating the

13 privilege claim asserted, the producing party shall include such additional information as

14 required by the Federal Rules of Civil Procedure.

15 F.       ESI Discovery Procedures

16          1.      Easily Segregable Documents. Documents or categories of documents that are

17 easily identifiable and segregable shall be collected without the use of search terms or other

18 agreed upon advanced search methodology (e.g., analytics, predictive coding, technology-

19 assisted-review). The producing party will indicate which categories of documents will be

20 produced with and without the use of search terms or other advanced search methodology.

21 Where potentially responsive ESI shall be searched through the use of search terms, the parties

22 agree to follow the process identified below and the parties shall meet and confer regarding any

23 proposed deviation.

24          2.      Search Terms. The parties shall timely attempt to reach agreement on appropriate

25 search terms, or an appropriate computer- or technology-aided methodology, before any such

26 effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of

27 the search terms or computer- or technology-aided methodology.

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 5
     19-CV-00119-MJP
 1          In the absence of agreement on appropriate search terms, or an appropriate computer- or

 2 technology-aided methodology, the following procedures shall apply:

 3                 a.      A producing party shall disclose the search terms or queries, if any, and

 4 methodology that it proposes to use to filter ESI likely to contain discoverable information. The

 5 parties shall meet and confer to attempt to reach an agreement on the producing party’s search

 6 terms and/or other methodology.

 7                 b.      If search terms or queries are used to filter ESI likely to contain

 8 discoverable information, a requesting party is entitled to no more than six (6) additional terms
 9 or queries to be used in connection with further electronic searches absent a showing of good

10 cause or agreement of the parties. Upon receipt of the full production, the parties may meet

11 and confer on additional search terms if the requesting party feels that additional responsive

12 records exist that were not already produced.

13                 c.      Focused terms and queries should be employed; broad terms or queries,
14 such as product and company names, generally should be avoided.

15                 d.      The producing party shall search both ESI maintained by the custodians
16 identified above and non-custodial data that the parties can reasonably access and search. The

17 producing party shall not be required to search and extract data from non-custodial data sources

18 that it does not have access to, such as login credentials and/or licenses, and non-custodial data

19 sources that the party custodians do not have a reasonable way to extract data from them,

20 including programs that do not have compliance options/aspects, programs that do not allow

21 the user to export data from the program, and any burdensome extraction processes. These

22 inaccessible non-custodial data sources shall be handled via a third party records subpoena

23 issued by the requesting party.

24          4.     Family Relationships. Family relationships shall be maintained for all responsive

25 records, unless a claim of privilege is being asserted. Families refer to connected records, such

26 as an email (the “parent”) with its corresponding attachments (the “children”). If family

27 relationships are severed due to privilege, the producing party shall provide a privilege log

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 6
     19-CV-00119-MJP
 1 including the name of the individual from whom the privileged document emanated, the name of

 2 the individual(s) to whom the allegedly privileged document was directed, the date the

 3 document was created, the title of the document or subject line of the document claimed to be

 4 privileged, if not privileged content itself, and the privilege claimed and its basis in law, in

 5 addition to the corresponding Group Identifier to identify the broken familial relationship from

 6 the privilege log.

 7 G.       ESI Production

 8          1.      Format – Hard Copy Documents
 9                  a.      Hard copy documents should be scanned as single-page, Group IV, 300

10 DPI TIFF images with an .opt image cross-reference file and a delimited database load file (i.e.,

11 .dat). The database load file should contain the following fields: “BATES BEG,” “BATES

12 END,” “PAGES,” “VOLUME,” “CUSTODIAN,” “ORGFOLDER,” “Confidential Designation,”

13 and “OCR.” The documents should be logically unitized (i.e., distinct documents shall not be

14 merged into a single record, and single documents shall not be split into multiple records) and be

15 produced in the order in which they are kept in the usual course of business. For any binder,

16 folder, box organization present, the producing party shall provide this information via the field,

17 “OrgFolder” delimited with “/” to note each new sub organization level. If an original document

18 contains color to understand the meaning or content of the document, the document shall be

19 produced as single-page, 300 DPI JPG images with JPG compression and a high quality setting

20 as to not degrade the original image. Multi-page OCR text for each document should also be

21 provided. The OCR software shall maximize text quality over process speed and shall not

22 include bates numbers, unless redactions have been applied. Settings such as “auto-skewing”

23 and “auto-rotation” should be turned on during the OCR process.

24          2.      Format – ESI

25                  a.      Images. The parties shall produce documents as single-page black-and-

26 white TIFF images or color JPEG format files imaged at a minimum of 300 dpi, Group IV

27 compression, with the exception of spreadsheet type files, source code, audio, video files, and

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 7
     19-CV-00119-MJP
 1 other files that are unable to be imaged. The parties shall name each TIFF file with a unique

 2 name matching the Bates number labeled on the corresponding page, and the parties shall group

 3 every 1,000 TIFFs into a new folder. The parties agree not to degrade the searchability of

 4 documents as part of the document production process. The searchable, extracted text for

 5 redacted documents will be replaced with OCR text. For documents originally created in color,

 6 the requesting party may, after reviewing such documents and as reasonably necessary, request

 7 that such documents be produced in PNG format or compressed JPG or similar format files.

 8 Parties are under no obligation to enhance an image beyond how it was kept in the usual course
 9 of business.

10          If a document is produced in native format, a single-page Bates stamped image slip sheet
11 stating the document has been produced in native format will also be provided. Each native file

12 should be named according to the Bates number it has been assigned, and should be linked

13 directly to its corresponding record in the load file using the NATIVE LINK field.

14          To the extent that either party believes that specific documents orclasses of documents
15 not already identified within this protocol, should be produced in native format the parties agree

16 to meet and confer in good faith.

17                 b.      Metadata. For each responsive ESI record that is produced, the parties

18 shall produce extracted metadata in the form of a .dat file along with standard Concordance

19 image load file, and the produced metadata shall include the fields listed in Table I (except that,

20 if the field contains privileged information, that privileged information may be redacted, with

21 any redactions for privilege reasons being recorded on a privilege log).

22                 c.      Document Text. Each party shall produce the full text of each electronic

23 document provided in searchable ASCII text format (or Unicode text format if the text is in a

24 foreign language), named with a unique Bates number. For records that contain no redactions,

25 the parties shall produce the extracted text associated with each record. For records that contain

26 redactions, the parties shall produce OCR text for only records containing redactions (not the

27 entire production set) to remove the redacted text from the text file. The text of the document

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 8
     19-CV-00119-MJP
 1 shall not be included in the .dat file, but instead the .dat file shall include a link to the .txt file.

 2 Any redacted material should be clearly labeled to show the redactions on the tiff image.

 3                   d.      Image Load File. Documents shall be produced with appropriate

 4 accompanying Concordance load files. The Concordance load files will contain the path to the

 5 extracted text files or the native file and all metadata fields contained in Table I. The text of the

 6 document shall not be included in the .dat file, but instead the .dat file shall include a link to the

 7 .txt file. For images, the parties will provide .OPT (Opticon) files.

 8                   e.      Records Unable to be Imaged. Responsive documents that are unable to
 9 be imaged shall be produced natively with a placeholder image referencing the native file’s bates

10 number, that will correspond with the native file’s file name. The load file will link the native

11 file with the Bates stamped placeholder and all relevant metadata as listed in Table I. Such

12 responsive documents to be produced natively include video files, audio files, database files,

13 CAD drawings, Excel spreadsheets, and other files that the parties may agree to produce natively

14 through the meet and confer process.

15                   f.      Compressed Files Types. Compressed file types (i.e. .ZIP, .RAR, .CAB,

16 .Z) should be decompressed so that the lowest level document or file is extracted.

17                   g.      De-Duplication. Each party shall remove exact duplicate documents

18 based on MD5 or SHA-1 hash values, at the family level. Attachments should not be eliminated

19 as duplicates for purposes of production, unless the parent e-mail and all attachments are also

20 duplicates. Parties agree that an email that includes content in the BCC or other blind copy field

21 shall not be treated as a duplicate of an email that does not include content in those fields, even if

22 all remaining content in the email is identical. Removal of near-duplicate documents and e-mail

23 thread suppression is not acceptable. De-duplication will be done across the entire collection

24 (global de-duplication) and the Custodian Other field will list each custodian, separated by a

25 semi-colon, who was a source of that document. Should the Custodian Other metadata field

26 produced become outdated due to rolling productions, an overlay file providing all the custodians

27 and file paths for the affected documents will be produced prior to substantial completion of the

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 9
     19-CV-00119-MJP
 1 document production.

 2          The parties may use software to identify and suppress lesser inclusive email threads (i.e.,

 3 email threads that are contained entirely within a subsequent email thread) and are not required

 4 to produce lesser inclusive email threads as long they are produced as part of a longer inclusive

 5 email thread. However, the parties are required to preserve all suppressed documents and to

 6 produce in their entirety all lesser inclusive emails with attachments that are not part of the more

 7 inclusive email thread, and any tangential email threads.

 8          The parties agree that an email that includes content on the “bcc” or other blind copy
 9 field shall not be treated as duplicate of an email that does not include content in the “bcc” or

10 other blind copy field, even if all remaining content in the email is identical. The parties will

11 produce a single unique copy of a given e-mail message and its attachments, or standalone file,

12 with references to each custodian/location in which a copy originally appeared as set forth in the

13 metadata specifications above. In the case of duplicates maintained by custodians in different

14 time zones, it is understood that the image and date/time metadata will reflect Pacific Standard

15 Time (“PST”).

16          3.      Structured Data

17          To the extent a response to discovery requires production of electronic information stored

18 in a database, including the production of sales audit information, pricing information, customer

19 information, text messages or similar communications, the Producing Party shall provide the

20 relevant information extracted from the structured data set in useable reports. The producing

21 party shall provide all responsive records in a useable format, i.e., in a structured dataset, in a

22 way that does not require the requesting party to have a proprietary license to view the records.

23 I.e., to the maximum extent possible, the database information shall be exported in a standard

24 .csv or SQL format so that the requesting party can import and manage the records in a

25 structured database.

26          4.      Transfer of Productions.

27          To maximize the security of information in transit, any media on which documents are

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 10
     19-CV-00119-MJP
 1 produced may be encrypted. In such cases, the producing party shall transmit the encryption

 2 key or password to the receiving party, under separate cover, contemporaneously with sending

 3 the encrypted media. Productions not produced on physical media shall be transmitted via sFTP

 4 or other file transfer protocol that encrypts documents while in motion and at rest.

 5          With respect to large data productions (such as the production of customer and

 6 transactional data), the parties shall meet and confer as necessary regarding the format and

 7 logistics of the production, including as necessary conducting calls among the parties’ technical

 8 personnel.
 9                                              TABLE I
10

11            Field                  Description

12            Bates_Begin            The Bates label of the first page of the document

13            Bates_End              The Bates label of the last page of the document
              Attach_Begin           The Bates label of the first page of a family of
14
                                     documents (e.g., email and attachment)
15            Attach_End             The Bates label of the last page of a family of
                                     documents
16
              File Name              The filename of an attachment or stand-alone e-file
17
              File Extension         The file extension of the document (e.g., .doc, .xls)
18
              Subject                The subject of an email
19            Time_Zone              The time zone used to process the document
20            Sent_Date              For email, the sent date of the message
21            Sent_Time              For email, the sent time of the message

22            Received Date          For email, the date the message was received
              Received Time          For email, the time the message was received
23
              Message_ID             For email, the message ID
24
              Create_Date            For efiles or attachments, the document’s creation
25                                   date or operating system creation date

26            Create_Time            For efiles or attachments, the document’s creation
                                     time or operating system creation time
27

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 11
     19-CV-00119-MJP
 1         Field             Description

 2         Modified_Date     For efiles or attachments, document’s last modified
                             date or operating system last modified date
 3
           Modified_Time     For efiles or attachments, the document’s last
 4                           modified time or operating system last modified
                             time
 5
           Author            The author of a stand-alone efile or attachment
 6
           From              The sender of an email message
 7         To                The recipients of an email message, in a semi-colon
                             delimited multi-value list
 8
           CC                The copyee(s) of an email message, in a semi-colon
 9                           delimited multi-value list
10         BCC               The blind copyee(s) of an email message, in a semi-
                             colon delimited, multi-value list
11
           Custodian         The custodian in whose file the document was found
12
           Custodian Other   The custodians of any duplicates, in a semi-colon
13                           delimited multi-value list

14         Modified_Author   The author who last modified the document
           MD5 Hash          The calculated MD5 hash value of the document
15
           Native_Link       The file path to the location of the native file if
16                           produced natively
17         OCR/Txt Path      The relative path to the OCR/Txt Files

18         Redaction         Whether the document is redacted (Yes/No)
           Confidential      The confidentiality designation, if any, for the
19
           Designation       document pursuant to any protective order in the
20                           case
           OrgFolder         The organizational structure for paper records, to be
21                           delimited to show sub-organizational structure as
22                           applicable.
           Pages             Number of pages per document
23
           Parent ID         Parent control number or parent bates stamp number
24                           (this field should only be populated to children, not
                             to the parent itself)
25

26

27

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 12
     19-CV-00119-MJP
                                    ORDER
 1

 2

 3 Based on the foregoing,

 4
          IT IS SO ORDERED.
 5

 6 DATED: May 21, 2019

 7

 8
 9

10
                                        A
                                        Marsha J. Pechman
                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AGREEMENT AND ORDER RE:
     ELECTRONICALLY STORED EVID. - 13
     19-CV-00119-MJP
